 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   GLENN SUNKETT,                                1:19-cv-00816-AWI-GSA-PC
     BRITTNEY FLOW-SUNKETT,
12                                                 ORDER ADDRESSING MOTION FOR
                  Plaintiffs,                      LEAVE TO AMEND AND
13                                                 INFORMING PLAINTIFFS THEY
           vs.                                     HAVE LEAVE TO AMEND THE
14                                                 COMPLAINT ONCE AS A MATTER
     RALPH DIAZ, et al.,                           OF COURSE
15                                                 (ECF No. 12.)
                  Defendants.
16                                                 ORDER DEEMING FIRST AMENDED
                                                   COMPLAINT PROPERLY FILED ON
17                                                 JULY 11, 2019
                                                   (ECF No. 13.)
18

19   I.     BACKGROUND
20          Glenn Sunkett and Brittney Flow-Sunkett (“Plaintiffs”) are proceeding pro se and in
21   forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiffs filed the
22   Complaint commencing this action on June 12, 2019. (ECF No. 1.)
23          On July 11, 2019, Plaintiffs filed a motion to amend the Complaint along with a First
24   Amended Complaint. (ECF Nos. 12, 13.)
25   II.    LEAVE TO AMEND – RULE 15(a)
26          Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the
27   party’s pleading once as a matter of course at any time before a responsive pleading is served.
28   Otherwise, a party may amend only by leave of the court or by written consent of the adverse
                                                   1
 1   party, and leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a). Because
 2   Plaintiffs have not amended the Complaint, and no responsive pleading has been served in this
 3   action, Plaintiffs have leave to file an amended complaint as a matter of course.          Thus,
 4   Plaintiffs’ motion to amend is resolved and the First Amended Complaint is deemed properly
 5   filed on July 11, 2019.
 6   III.      CONCLUSION
 7             Accordingly, it is HEREBY ORDERED that:
 8             1.    Plaintiffs are informed that they have leave to amend the complaint once as a
 9                   matter of course;
10             2.    This order resolves Plaintiffs’ motion for leave to amend the complaint, filed on
11                   July 11, 2019; and
12             3.    Plaintiffs’ First Amended Complaint is deemed properly filed on July 11, 2019.
13
     IT IS SO ORDERED.
14

15          Dated:   August 22, 2019                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
